           Case 1:18-cr-00224-ALC Document 109 Filed 05/10/19 Page 1 of 2
Brian M. Heberlig
202 429 8134
bheberlig@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                          May 10, 2019

Via ECF

Honorable Andrew L. Carter Jr.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Ali Sadr Hashemi Nejad, No. 18 Cr. 224 (ALC)

Dear Judge Carter:

        On April 26, 2019, the government filed its Omnibus Opposition in response to Sadr’s
nine pretrial motions to dismiss and for other relief. Dkt. 108. The government’s omnibus brief
contained 38 pages responding to Sadr’s Motion for Suppression of Search Warrant Evidence
and for a Franks Hearing (Pretrial Motion No. 8). See Dkt. 108 at 56-93.

        Based on the Opposition’s lengthy response to the suppression motion and the very fact-
intensive nature of suppression and Franks analysis, Sadr respectfully requests permission to file
a reply brief of up to 20 pages in support of his suppression motion. Sadr will endeavor to be
concise and not reach that limit. Sadr does not anticipate requiring more than 10 pages for any
of his other motion reply briefs, and the cumulative length of Sadr’s reply briefs will not exceed
90 pages.

        Sadr has conferred with the government, and the government takes no position regarding
this request.

                                             Respectfully submitted,

                                             /s/ Brian M. Heberlig
                                             Reid H. Weingarten
                                             STEPTOE & JOHNSON LLP
                                             1114 Avenue of the Americas
                                             New York, NY 10036
                                             Tel: (212) 506-3900
                                             Fax: (212) 506-3950
                                             rweingarten@steptoe.com
        Case 1:18-cr-00224-ALC Document 109 Filed 05/10/19 Page 2 of 2
Hon. Andrew L. Carter Jr.
May 10, 2019
Page 2



                                         Brian M. Heberlig (Pro Hac Vice)
                                         STEPTOE & JOHNSON LLP
                                         1330 Connecticut Avenue, N.W.
                                         Washington, DC 20036
                                         Tel: (202) 429-3000
                                         Fax: (202) 429-3902
                                         bheberlig@steptoe.com

                                         Counsel for Defendant
                                         Ali Sadr Hashemi Nejad


cc:    All Counsel of Record (via ECF)
